DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
Claims 1-20 are pending 
Applicant provided information disclosure statement (IDS).
This is a final office action with respect to Applicant’s amendments filed 10/06/2021. 

Response to Arguments 	
35 USC 101
	Applicant argues on page 7
	Applicant notes that in accordance with the 2019 Revised Patent Subject Matter
Eligibility Guidance (the "2019 PEG") claims 1, 15, and 18, and their dependent claims, do not fall into one of the three groupings of patent-ineligible subject matter: (a) mathematical concepts; (b) certain methods of organizing human activity; and ( c) mental processes.
	Examiner respectfully disagrees. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer and computer memory devices, the claims language encompasses merely receiving user, expert data, and training data to determine pattern matches between user and expert data. Based on the determining of the pattern matches, expert recommendations are generated and provided. Matching people with respect to a criteria has been around before the computer/technology age.
	The claims also deal with managing personnel with respect to skilled labor which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components.

	Applicant argues on page 8 
Such that claims 1, 15, and 18, and their dependent claims, impose a meaningful limit on any asserted judicial exception. Additionally, Applicant asserts that the claims can also be considered to be directed to a practical application of the inventive concept.
Examiner respectfully disagrees. 
The Applicant has merely made a conclusory statement saying the claimed invention provides an inventive concept and the claimed invention provides a meaningful limit on any asserted judicial exception. The Applicant does not provide concrete reasoning as to why such is the case. The claimed invention does not meaningfully limit the abstract the idea because it merely links the abstract idea to a particular technological environment (i.e. implementations via a computer). (MPEP 2106.05 (f) & (h)).
The additional elements of system, processor, computers, computer memory devices, and non-transitory computer readable medium are  invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). Therefor the claims also do not provide an inventive concept. 

35 USC 103
Applicant’s arguments, filed 10/06/2021, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 18 and 15 recite the limitations of
Accessing…user information for a particular user; accessing… expert information for experts and training that is available in an organization of the particular user; determining… by using a plurality of pattern recognition algorithms,  a plurality of pattern matches defining matches between the user information and a predefined pattern relating to the expert information, wherein each pattern match is weighed using an adjustable weight corresponding to a type of pattern recognition algorithm from the plurality of pattern recognition algorithms; generating… one or more expert recommendations based on the plurality of pattern matches; and providing… the one or more expert recommendations corresponding to the training that is available in the organization.

 These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer and computer memory devices, the claims language encompasses merely receiving user, expert data, and training data to determine pattern matches between user and expert data. Based on the determining of the pattern matches, expert recommendations are generated and provided. Matching people with respect to a criteria has been around before the computer/technology age. 
The claims also deal with managing personnel with respect to skilled labor which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recite the additional elements of computers, computer memory devices, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element.
Claim 15 recites non-transitory computer readable medium, computer system
Claims 18 recites system, computers, computer memory devices
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0116-0118.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0116-0118. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Ryan et al. (20160098667) Discloses systems, apparatus, methods and computer program products that relate to a customizable skills database. For example, a skills database storing customizable data objects identifying skills of user can be maintained.
	Morita et al. (US20070166672A1) Discloses  a method for just-in-time training in software applications including tracking usage of an application by a user, determining a task the user is attempting to perform based at least in part on the tracked usage, and offering training content to the user based at least in part on the task.
	Waterman et al. (US11144853) Discloses a server that receives a request, for allocation of workforce, upon displaying a first network browser on a first client device and processes the request against a database of worker profiles and project profiles. Each of the worker profiles contains at least a worker identifier, an identified worker skill set, and a work schedule. Each of the project profiles contains a project identifier, a desired project skill set, and a desired timeframe for the desired project skill set. The server displays a second network browser on a second client device based on such processing, which contains available worker capacity and desired skills within a requested timeframe. A user operating the second client device can accept or ignore the recommendation and assign a worker to a project. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683